                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

AMERICAN CONTRACTORS INDEMNITY
COMPANY,
                                                                  8:19-CV-7
                     Plaintiff,

      vs.                                                 DEFAULT JUDGMENT

SUPERIOR HEATING & COOLING, LLC, a
Nebraska limited liability company, et al.,

                     Defendant.


      In accordance with the accompanying Memorandum and Order:

IT IS ORDERED:

  1. The Motion for Default Judgment, Filing 41, by Plaintiff, American Contractors Indemnity

      Company, is granted;

  2. Default Judgment is entered in favor of Plaintiff, American Contractors Indemnity

      Company, against Defendant Superior Heating & Cooling, LLC, in the amount of

      $168,458.74.


      Dated this 13th day of March, 2020.

                                                 BY THE COURT:


                                                 _______________________________
                                                 Brian C. Buescher
                                                 United States District Judge
